UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6001


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHAWN HUSSEY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     John A. Gibney, Jr.,
District Judge. (3:04-cr-00270-JAG-1)


Submitted:   February 29, 2012              Decided:   March 9, 2012


Before DUNCAN and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Shawn Hussey, Appellant     Pro Se.        Norval George Metcalf,
Assistant United States     Attorney,     Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Shawn     Hussey   appeals   the   district   court’s   order

granting his motion for a sentence reduction under 18 U.S.C.

§ 3582(c)(2) (2006).     We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       See United States v. Hussey, No. 3:04-

cr-00270-JAG-1 (E.D. Va. Dec. 12, 2011).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                              AFFIRMED




                                   2